     Case 2:20-cv-00196-JTN-MV ECF No. 3 filed 10/15/20 PageID.10 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

ROBERT D. SANGO,

                       Plaintiff,                     Case No. 2:20-cv-196

v.                                                    Honorable Janet T. Neff

UNKNOWN GOINNS et al.,

                       Defendants.
____________________________/

                           OPINION DENYING LEAVE
                 TO PROCEED IN FORMA PAUPERIS - THREE STRIKES

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Because Plaintiff has filed at least three lawsuits that were dismissed as frivolous, malicious or for

failure to state a claim, he is barred from proceeding in forma pauperis under 28 U.S.C. § 1915(g).

The Court will order Plaintiff to pay the $400.00 civil action filing fee applicable to those not

permitted to proceed in forma pauperis. This fee must be paid within twenty-eight (28) days of

this opinion and accompanying order. If Plaintiff fails to pay the fee, the Court will order that this

case be dismissed without prejudice. Even if the case is dismissed, Plaintiff must pay the $400.00

filing fee in accordance with In re Alea, 286 F.3d 378, 380-81 (6th Cir. 2002).

                                             Discussion

               The Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321

(1996), which was enacted on April 26, 1996, amended the procedural rules governing a prisoner’s

request for the privilege of proceeding in forma pauperis. As the Sixth Circuit has stated, the

PLRA was “aimed at the skyrocketing numbers of claims filed by prisoners–many of which are

meritless–and the corresponding burden those filings have placed on the federal courts.” Hampton
   Case 2:20-cv-00196-JTN-MV ECF No. 3 filed 10/15/20 PageID.11 Page 2 of 5




v. Hobbs, 106 F.3d 1281, 1286 (6th Cir. 1997). For that reason, Congress created economic

incentives to prompt a prisoner to “stop and think” before filing a complaint. Id. For example, a

prisoner is liable for the civil action filing fee, and if the prisoner qualifies to proceed in forma

pauperis, the prisoner may pay the fee through partial payments as outlined in 28 U.S.C. § 1915(b).

The constitutionality of the fee requirements of the PLRA has been upheld by the Sixth Circuit.

Id. at 1288.

                In addition, another provision reinforces the “stop and think” aspect of the PLRA

by preventing a prisoner from proceeding in forma pauperis when the prisoner repeatedly files

meritless lawsuits. Known as the “three-strikes” rule, the provision states:

        In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
        or proceeding under [the section governing proceedings in forma pauperis] if the
        prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
        facility, brought an action or appeal in a court of the United States that was
        dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
        which relief may be granted, unless the prisoner is under imminent danger of
        serious physical injury.

28 U.S.C. § 1915(g). The statutory restriction “[i]n no event,” found in § 1915(g), is express and

unequivocal. The statute does allow an exception for a prisoner who is “under imminent danger

of serious physical injury.” The Sixth Circuit has upheld the constitutionality of the three-strikes

rule against arguments that it violates equal protection, the right of access to the courts, and due

process, and that it constitutes a bill of attainder and is ex post facto legislation. Wilson v. Yaklich,

148 F.3d 596, 604-06 (6th Cir. 1998).

                Plaintiff has been an active litigant in the federal courts in Michigan. In far more

than three of Plaintiff’s lawsuits, the Court entered dismissals on the grounds that the cases were

frivolous, malicious, and/or failed to state a claim. See Sango v. Place, No. 2:16-cv-136 (W.D.

Mich. July 6, 2016); Sango v. Lewis et al., No. 1:14-cv-342 (W.D. Mich. July 18, 2014); Sango v.

Huss, No. 1:14-cv-2 (W.D. Mich. June 12, 2014); Sango v. Miniard et al., No. 1:14-cv-344 (W.D.
                                                   2
   Case 2:20-cv-00196-JTN-MV ECF No. 3 filed 10/15/20 PageID.12 Page 3 of 5




Mich. June 10, 2014); Sango v. Hammond et al., No.1:14-cv-283 (W.D. Mich. May 6, 2014);

Sango v. Novak, No. 1:14-cv-343 (W.D. Mich. Apr. 23, 2014). In addition, Plaintiff repeatedly

has been denied leave to proceed in forma pauperis in this Court and in the Eastern District of

Michigan because he has three strikes. See Sango v. Curtis et al., No. 1:14-cv-823 (W.D. Mich.

Aug. 14, 2014); Sango v. Wakley et al., 1:14-cv-703 (W.D. Mich. July 8, 2014); Sango v. Grand

et al., No. 2:14-cv-14060 (E.D. Mich. Oct. 31, 2014); Sango v. Mich. State Office of Admin. Hr’gs

& Rules et al., No. 1:14-cv-1272 (W.D. Mich. Jan. 13, 2015); Sango v. Eryer et al., No. 1:15-cv-

71 (W.D. Mich. Feb. 12, 2015); Sango v. Nevins et al., No. 1:15-cv-179 (W.D. Mich. Mar. 3,

2015); Sango v. Watkins, No. 1:15-cv-221 (W.D. Mich. Mar. 12, 2015); Sango v. Joiner, No. 1:15-

cv-232 (W.D. Mich. Mar. 23, 2015); Sango v. Aramark et al., No. 1:15-cv-247 (W.D. Mich. Apr.

13, 2015); Sango v. Bastain, No. 2:16-cv-15 (W.D. Mich. Mar. 2, 2016); Sango v. Bastain et al.,

No. 2:16-cv-14 (W.D. Mich. Mar. 2, 2016); Sango v. Desselier, No. 2:16-cv-13 (W.D. Mich. Mar.

2, 2016); Sango v. Snyder, No. 2:16-cv-12 (W.D. Mich. Mar. 2, 2016); Sango v. Russell, No. 2:16-

cv-45 (W.D. Mich. Mar. 4, 2016); Sango v. Place, No. 2:16-cv-23 (W.D. Mich. Mar. 4, 2016);

Sango v. Dessellier et al., No. 2:16-cv-123 (W.D. Mich. Jun. 10, 2016); Sango v. Sohlden et al.,

No. 2:16-cv-18 (W.D. Mich. Mar. 13, 2017); Sango v. West et al., No. 1:20-cv-156 (W.D. Mich.

Mar. 10, 2020); Sango v. Kludy et al., No. 1:20-cv-174 (W.D. Mich. Mar. 18, 2020).

               Moreover, Plaintiff’s allegations do not fall within the “imminent danger”

exception to the three-strikes rule. 28 U.S.C. § 1915(g). The crux of Plaintiff’s complaint is that

Defendant Unknown Chamberline, a prisoner counselor at Alger Correctional Facility, refused to

let Plaintiff keep a book that was on the MDOC restricted list. Plaintiff became angry and told

Chamberline that he should not just be a “rubber stamp.” (Compl., ECF No. 1, PageID.3.) In fact,

under MDOC policy, it was not Chamberline’s call to make; only the CFA Deputy Director could



                                                3
   Case 2:20-cv-00196-JTN-MV ECF No. 3 filed 10/15/20 PageID.13 Page 4 of 5




permit Plaintiff to keep a book that is on the restricted list. MDOC Policy Directive 05.03.118,

¶ FFF (eff. Mar. 1, 2018). Defendant Goinns, an Alger Corrections Officer, ordered Plaintiff to

leave the base area. (Compl., ECF No. 1, PageID.3.) Plaintiff claims that Goinns threatened

Plaintiff, suggesting that if Plaintiff did not stop acting like a “smart ass” he might end up being

stabbed by another prisoner. (Id.) Plaintiff does not allege that any of his allegations demonstrate

an imminent danger.

               The Sixth Circuit set forth the following general requirements for a claim of

imminent danger:

               In order to allege sufficiently imminent danger, we have held that “the threat
       or prison condition must be real and proximate and the danger of serious physical
       injury must exist at the time the complaint is filed.” Rittner v. Kinder, 290 F. App’x
       796, 797 (6th Cir. 2008) (internal quotation marks omitted). “Thus a prisoner’s
       assertion that he or she faced danger in the past is insufficient to invoke the
       exception.” Id. at 797-98; see also [Taylor v. First Med. Mgmt., 508 F. App’x 488,
       492 (6th Cir. 2012)] (“Allegations of past dangers are insufficient to invoke the
       exception.”); Percival v. Gerth, 443 F. App’x 944, 946 (6th Cir. 2011) (“Assertions
       of past danger will not satisfy the ‘imminent danger’ exception.”); cf. [Pointer v.
       Wilkinson, 502 F.3d 369, 371 n.1 (6th Cir. 2007)] (implying that past danger is
       insufficient for the imminent-danger exception).

                In addition to a temporal requirement, we have explained that the
       allegations must be sufficient to allow a court to draw reasonable inferences that
       the danger exists. To that end, “district courts may deny a prisoner leave to proceed
       pursuant to § 1915(g) when the prisoner’s claims of imminent danger are
       conclusory or ridiculous, or are clearly baseless (i.e. are fantastic or delusional and
       rise to the level of irrational or wholly incredible).” Rittner, 290 F. App’x at 798
       (internal quotation marks and citations omitted); see also Taylor, 508 F. App’x at
       492 (“Allegations that are conclusory, ridiculous, or clearly baseless are also
       insufficient for purposes of the imminent-danger exception.”).

Vandiver v. Prison Health Services, Inc., 727 F.3d 580, 585 (6th Cir. 2013). A prisoner’s claim

of imminent danger is subject to the same notice pleading requirement as that which applies to

prisoner complaints. Id. Consequently, a prisoner must allege facts in the complaint from which

the Court could reasonably conclude that the prisoner was under an existing danger at the time he



                                                 4
   Case 2:20-cv-00196-JTN-MV ECF No. 3 filed 10/15/20 PageID.14 Page 5 of 5




filed his complaint, but the prisoner need not affirmatively prove those allegations. Id. The Court

concludes that there is no hint of imminent danger arising from Plaintiff’s claims relating to the

book. Moreover, the general threat offered by Defendant Goinns that Plaintiff should stop being

a ”smart ass” lest he end up harmed by another prisoner is not sufficiently “real and proximate” to

support the inference that plaintiff was “under imminent danger of serious physical injury” at the

time he filed his complaint.

               Therefore, § 1915(g) prohibits Plaintiff from proceeding in forma pauperis in this

action. Plaintiff has twenty-eight (28) days from the date of entry of this order to pay the entire

civil action filing fee, which is $400.00. When Plaintiff pays his filing fee, the Court will screen

his complaint as required by 28 U.S.C. § 1915A and 42 U.S.C. § 1997e(c). If Plaintiff does not

pay the filing fee within the 28-day period, this case will be dismissed without prejudice, but

Plaintiff will continue to be responsible for payment of the $400.00 filing fee.



Dated:    October 15, 2020                            /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge


SEND REMITTANCES TO THE FOLLOWING ADDRESS:

Clerk, U.S. District Court
330 Federal Bldg.
202 W. Washington St.
PO Box 698
Marquette, MI 49855


All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                                 5
